Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
5.	Claims 1-12 and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No: 2013/0142106 A1) in view of 3GPP TSG RAN WG1 Meeting #93 (“Enhancements to support NR backhaul links”, R1-1807393, dated May, 2018) (herein after known as ‘3GPP”) and further in view of MAAREF et al. (US Pub. No: 2016/0174205 A1).
	Regarding claim 1, Zhang et al. teach a method of wireless communication performed by a first wireless node (see Abstract and Fig.1, Relay node (RN) for first wireless node), comprising: receiving, from a second wireless node (see Fig.1, eNB/second wireless node), a first type of timing advance indicator, wherein the first type of timing advance indicator is associated with a first type of connection associated with a first group of wireless nodes, of a network, that includes the first wireless node and the second wireless node (see page 4, para [0071] wherein when the base station adjusting the downlink transmission timing of the RN and an uplink transmission timing of the backhaul link respectively by separate commands, the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned) and is different from a second type of timing advance indicator used for a second type of connection of the network (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]); and synchronizing a timing configuration of the first wireless node based at least in part on the first type of timing advance indicator (see para [0071] wherein the uplink timing adjustment command/first type of timing advance indicator being a command by which the relay node/first wireless node adjusting the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link, is mentioned). 
Zhang et al. is silent in teaching the above method comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity.
However, 3GPP teaches a method of wireless communication (see page 1, Introduction) comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity (see page 2, Fig.1, wherein  NR BH link between IAB-donor1 (i.e. parent node) and IAB-node, is mentioned & also, NR access link between IAB-node and UE, is mentioned, see page 3, under section 3.1, observation 1.1, wherein backhaul RACH supporting higher round trip time and link gain compared to access RACH, is mentioned, see page 5, under section 3.1.1, 7th para i.e. under observation 1.6, access and backhaul links using the same time-frequency resources (which includes both the first type of timing advance indicator/NR backhaul link and second type of timing advance indicator/NR access link) for RACH transmission and network supporting higher distance in backhaul links, is mentioned and see page 6, section 3.2, 4th para i.e. under observation 2.1, BH (backhaul) measurements being based on specific transmissions of reference signals (which includes first type of timing advance indicator) with short/reduced periodicity, is mentioned, all of which is clearly equivalent to having ‘wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity’ and also see page 9, section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of wireless communication of Zhang et al. to have relative to the second type of timing advance indicator, the first type of timing advance indicator being associated with a reduced periodicity, disclosed by 3GPP in order to provide an effective mechanism for providing both effective OTA synchronization and efficient timing alignment across multi-hop NR-IAB network and also to provide optimum resource allocation & coordination in the wireless communication system. 
	Zhang et al. teach the above method of wireless communication comprising a second type of timing advance indicator used for a second type of connection of the network, as mentioned above but Zhang et al. and 3GPP together yet are silent in teaching the above method comprising the second type of connection associated with a second group of wireless nodes of the network.
MAAREF et al. teach a method of wireless communication (see Abstract) comprising the second type of connection associated with a second group of wireless nodes of the network (see Figures 1a/1b & 2b and page 3, para [0034] wherein the CHD222/first wireless node being operable over the complementary unlicensed spectrum/second type of connection to communicate with an MTC cluster 230/second group of wireless nodes, is mentioned and also see para [0026]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of wireless communication of Zhang et al. and 3GPP to have the second type of connection being associated with a second group of wireless nodes of the network, disclosed by MAAREF et al. in order to provide an effective mechanism of a network element for providing efficient data access to a group of delay tolerant devices by establishing a complementary communication channel to the network in the wireless communication system. 
 	Regarding claim 2, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first type of timing advance indicator is a backhaul timing advance indicator and the first type of connection is a backhaul connection (see page 4, para [0071] wherein the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned and also see para [0074]), and wherein the second type of timing advance indicator is an access timing advance indicator and the second type of connection is an access connection (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]). 
	Regarding claim 3, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first type of connection is associated with a first timing characteristic and the second type of connection is associated with a second timing characteristic that is different from the first timing characteristic (see Fig.6 and para [0074]). 
Regarding claim 4, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is further associated with at least one of: a greater quantity of bits, a reduced threshold transmission timing error, a reduced threshold timing advance error, or a reduced threshold for applying a timing advance indicated by the first type of timing advance indicator (see page 4, para [0074] & page 5, paragraphs [0082] & [0082] wherein TAUL/first type of timing advance indicator being shown more value/greater quantity of bits than TADL/second type of timing advance indicator, is mentioned). 
Regarding claim 5, Zhang et al., 3GPP and all MAAREF et al. together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first type of timing advance indicator includes a negative initial value indicating a timing delay (see page 4, paragraphs [0068] & [0072]). 
Regarding claim 6, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first type of timing advance indicator is received in connection with an uplink reference signal or a downlink reference signal transmitted by the first wireless node (see para [0072] wherein the relay node determining the timing advance of uplink transmission of the backhaul link according to the downlink transmission timing adjustment command of the access link, is mentioned and also see para [0071]). 
Regarding claim 7, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first wireless node is configured to receive the first type of timing advance indicator in connection with a request for the first type of timing advance indicator and using at least one of: a random access channel message, a contention free random access channel message, a physical uplink control channel, a media access control element of a physical uplink shared channel, a radio resource control (RRC) message, or an upper-layer message (see page 5, paragraphs [0094] & [0095]). 
Regarding claim 8, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the timing configuration is determined based at least in part on at least one of: a mobility state of at least one of the first group of wireless nodes, a topological state of at least one of the first group of wireless nodes, a scheduling state of at least one of the first group of wireless nodes, allocated resources of at least one of the first group of wireless nodes, a quantity of nodes in the first group of wireless nodes, or a capability of at least one of the first group of wireless nodes (see para [0071] wherein the uplink timing adjustment command/first type of timing advance indicator being a command by which the relay node/first wireless node adjusting the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link of the relay node/first wireless node, is mentioned). 
Regarding claim 9, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first wireless node is configured to provide an indication identifying the first wireless node after performing an initial access for the network (see page 6, para [0103] wherein the relay node/first wireless node initiating random access through the PRACH to the base station, is mentioned), and wherein the first wireless node is configured to synchronize the timing configuration after providing the indication identifying the first wireless node (see page 6, paragraphs [0105] & [0106] wherein the relay node/first wireless node adjusting uplink transmission timing of a backhaul link according to the TACUL and adjusting DL, is mentioned). 
Regarding claim 10, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first wireless node is configured to provide an indication identifying the first wireless node concurrent with performing an initial access (see page 6, para [0103] wherein the relay node/first wireless node initiating random access through the PRACH to the base station, is mentioned), and wherein the first wireless node is configured to synchronize a plurality of timing configurations based at least in part on the first type of timing advance indicator (see page 6, paragraphs [0105] & [0106] wherein the relay node/first wireless node adjusting uplink transmission timing of a backhaul link according to the TACUL and adjusting downlink transmission timing of the present relay node according to the TACDL, is mentioned). 
	Regarding claims 11 and 12, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. and 3GPP are silent in teaching the method of claim 1, wherein the first wireless node is configured to determine a round-trip time estimation based at least in part on a downlink reference signal and wherein the downlink reference signal is a wideband downlink reference signal or is associated with a threshold periodicity. 
	However, MAAREF et al. teach the method of claim 1, wherein the first wireless node is configured to determine a round-trip time estimation based at least in part on a downlink reference signal and wherein the downlink reference signal is a wideband downlink reference signal or is associated with a threshold periodicity (see page 3, para [0038] wherein the eNB sending a response message "Random Access Response" to the CHD 222/first wireless node on the DL-SCH (Downlink shared channel/wideband downlink signal) and the CHD 222/first wireless node adjusting its uplink timing to compensate for the round trip delay caused by CHD distance from the eNB (which includes the CHD 222/first wireless node determining a round-trip time estimation), is mentioned and also see para [0034]) (and the same motivation is maintained as in claim 1).
Regarding claim 19, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
	Zhang et al. further teach the method of claim 1, wherein the first type of timing advance indicator is an offset from a timing advance indication (see paragraphs [0067] and [0076]). 
Regarding claim 20, Zhang et al. teach a first wireless node for wireless communication (see Abstract and Figures 1 & 11, Relay node (RN) for first wireless node), comprising: a memory (see Fig.11, block 112 and paragraphs [0152] & [0172]); and one or more processors (see Fig.11, block 111) operatively coupled to the memory (see paragraphs [0151] & [0173]), the memory and the one or more processors configured to: receive, from a second wireless node (see Fig.1, eNB/second wireless node), a first type of timing advance indicator, wherein the first type of timing advance indicator is associated with a first type of connection associated with a first group of wireless nodes, of a network, that includes the first wireless node and the second wireless node (see page 4, para [0071] wherein when the base station adjusting the RN and an uplink transmission timing of the backhaul link respectively by separate commands, the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned) and is different from a second type of timing advance indicator used for a second type of connection of the network (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]); and synchronize a timing configuration of the first wireless node based at least in part on the first type of timing advance indicator (see para [0071] wherein the uplink timing adjustment command/first type of timing advance indicator being a command by which the relay node/first wireless node adjusting the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link, is mentioned). 
Zhang et al. is silent in teaching the above first wireless node for wireless communication comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity.
3GPP teaches a system for wireless communication (see page 1, Introduction) comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity (see page 2, Fig.1, wherein  NR BH link between IAB-donor1 (i.e. parent node) and IAB-node, is mentioned & also, NR access link between IAB-node and UE, is mentioned, see page 3, under section 3.1, observation 1.1, wherein backhaul RACH supporting higher round trip time and link gain compared to access RACH, is mentioned, see page 5, under section 3.1.1, 7th para i.e. under observation 1.6, wherein access and backhaul links using the same time-frequency resources (which includes both the first type of timing advance indicator/NR backhaul link and second type of timing advance indicator/NR access link) for RACH transmission and network supporting higher distance in backhaul links, is mentioned and see page 6, section 3.2, 4th para i.e. under observation 2.1, BH (backhaul) measurements being based on specific transmissions of reference signals (which includes first type of timing advance indicator) with short/reduced periodicity, is mentioned, all of which is clearly equivalent to having ‘wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity’ and also see page 9, section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first wireless node of Zhang et al. to have, relative to the second type of timing advance indicator, the first type of timing advance indicator being associated with a reduced periodicity, disclosed by 3GPP in order to provide an effective mechanism for providing both effective OTA 
Zhang et al. and 3GPP together yet are silent in teaching the above first wireless node for wireless communication comprising the second type of connection associated with a second group of wireless nodes of the network.
However, MAAREF et al. teach a first wireless node for wireless communication (see Abstract and Figures 1a/1b & 2b, CHD/CHD222/first wireless node) comprising the second type of connection associated with a second group of wireless nodes of the network (see page 3, para [0034] wherein the CHD222/first wireless node being operable over the complementary unlicensed spectrum/second type of connection to communicate with an MTC cluster 230/second group of wireless nodes, is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the first wireless node for wireless communication of Zhang et al. and 3GPP to have the second type of connection being associated with a second group of wireless nodes of the network, disclosed by MAAREF et al. in order to provide an effective mechanism of a network element for providing efficient data access to a group of delay tolerant devices by establishing a complementary communication channel to the network in the wireless communication system.
Regarding claim 21, Zhang et al., 3GPP and MAAREF et al. all together teach the first wireless node of claim 20.
the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned and also see para [0074]), and wherein the second type of timing advance indicator is an access timing advance indicator and the second type of connection is an access connection (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]). 
Regarding claim 22, Zhang et al., 3GPP and MAAREF et al. all together teach the first wireless node of claim 20.
Zhang et al. further teach the first wireless node of claim 20, wherein the first type of connection is associated with a first timing characteristic and the second type of connection is associated with a second timing characteristic that is different from the first timing characteristic (see Fig.6 and para [0074]). 
Regarding claim 23, Zhang et al., 3GPP and MAAREF et al. all together teach the first wireless node of claim 20.
at least one of: a greater quantity of bits, a reduced threshold transmission timing error, a reduced threshold timing advance error, or a reduced threshold for applying a timing advance indicated by the first type of timing advance indicator (see page 4, para [0074] & page 5, paragraphs [0082] & [0082] wherein TAUL/first type of timing advance indicator being shown more value/greater quantity of bits than TADL/second type of timing advance indicator, is mentioned). 
Regarding claim 24, Zhang et al. teach a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a first wireless node (see Abstract & Figures 1 & 11, Relay node (RN) for first wireless node and paragraphs [0151] & [0173]), cause the one or more processors to: receive, from a second wireless node (see Fig.1, eNB/second wireless node), a first type of timing advance indicator, wherein the first type of timing advance indicator is associated with a first type of connection associated with a first group of wireless nodes, of a network, that includes the first wireless node and the second wireless node (see page 4, para [0071] wherein when the base station adjusting the downlink transmission timing of the RN and an uplink transmission timing of the backhaul link respectively by separate commands, the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned) and is different from a second type of timing advance indicator used for a second type of connection of the network (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]); and synchronize a timing configuration of the first wireless node based at least in part on the first type of timing advance indicator (see para [0071] wherein the uplink timing adjustment command/first type of timing advance indicator being a command by which the relay node/first wireless node adjusting the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link, is mentioned). 
Zhang et al. is silent in teaching the above non-transitory computer-readable medium comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity.
However, 3GPP teaches a system (see page 1, Introduction) comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity (see page 2, Fig.1, wherein  NR BH link between IAB-donor1 (i.e. parent node) and IAB-node, is mentioned & also, NR access link between IAB-node and UE, is mentioned, see page 3, under section 3.1, observation 1.1, wherein backhaul RACH supporting higher round trip time and link gain compared to access RACH, is mentioned, see page 5, under section 3.1.1, 7th para i.e. under observation 1.6, wherein access and backhaul links using the same time-frequency resources (which includes both the first type of timing advance indicator/NR backhaul link and second type of timing advance indicator/NR access link) for RACH transmission and network supporting higher distance in backhaul links, is mentioned and see page 6, section 3.2, 4th para i.e. under observation 2.1, BH (backhaul) measurements being based on specific transmissions of reference signals (which includes first type of timing advance indicator) with short/reduced periodicity, is mentioned, all of which is clearly equivalent to having ‘wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity’ and also see page 9, section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable medium of Zhang et al. to have, relative to the second type of timing advance indicator, the first type of timing advance indicator being associated with a reduced periodicity, disclosed by 3GPP in order to provide an effective mechanism for providing both effective OTA synchronization and efficient timing alignment across multi-hop NR-IAB network and also to provide optimum resource allocation & coordination in the wireless communication system. 
Zhang et al. and 3GPP are silent in teaching the above non-transitory computer-readable medium comprising the second type of connection associated with a second group of wireless nodes of the network.
However, MAAREF et al. teach a system (see Abstract and Figures 1a/1b & 2b, CHD/CHD222/first wireless node) comprising the second type of connection associated second type of connection to communicate with an MTC cluster 230/second group of wireless nodes, is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable medium of Zhang et al. and 3GPP to have the second type of connection being associated with a second group of wireless nodes of the network, disclosed by MAAREF et al. in order to provide an effective mechanism of a network element for providing efficient data access to a group of delay tolerant devices by establishing a complementary communication channel to the network in the wireless communication system.
Regarding claim 25, Zhang et al., 3GPP and MAAREF et al. all together teach the non-transitory computer-readable medium of claim 24.
Zhang et al. further teach the non-transitory computer-readable medium of claim 24, wherein the first type of timing advance indicator is a backhaul timing advance indicator and the first type of connection is a backhaul connection (see page 4, para [0071] wherein the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned and also see para [0074]), and wherein the second type of timing advance indicator is an access timing downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]). 
Regarding claim 26, Zhang et al., 3GPP and MAAREF et al. all together teach the non-transitory computer-readable medium of claim 24.
Zhang et al. further teach the non-transitory computer-readable medium of claim 24, wherein the first type of connection is associated with a first timing characteristic and the second type of connection is associated with a second timing characteristic that is different from the first timing characteristic (see Fig.6 and para [0074]). 
Regarding claim 27, Zhang et al., 3GPP and MAAREF et al. all together teach the non-transitory computer-readable medium of claim 24.
Zhang et al. further teach the non-transitory computer-readable medium of claim 24, wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is further associated with at least one of: a greater quantity of bits, a reduced threshold transmission timing error, a reduced threshold timing advance error, or a reduced threshold for applying a timing advance indicated by the first type of timing advance indicator (see page 4, para [0074] & page 5, paragraphs [0082] & [0082] wherein TAUL/first type of timing advance indicator being shown more value/greater quantity of bits than TADL/second type of timing advance indicator, is mentioned). 
	Regarding claim 28, Zhang et al. teach a first apparatus for wireless communication (see Abstract and Figures 1 & 11, Relay node (RN) for first RN and an uplink transmission timing of the backhaul link respectively by separate commands, the relay node (RN)/first apparatus/wireless node receiving an uplink timing adjustment command transmitted from the base station/second apparatus/wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned) and is different from a second type of timing advance indicator used for a second type of connection of the network (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]); and means for synchronizing a timing configuration of the first apparatus based at least in part on the first type of timing advance indicator (see para [0071] wherein the uplink timing adjustment command/first type of timing advance indicator being a command by which the relay node/first apparatus/wireless node adjusting the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link, is mentioned). 
Zhang et al. is silent in teaching the above first apparatus for wireless communication comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity.
However, 3GPP teaches a system for wireless communication (see page 1, Introduction) comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity (see page 2, Fig.1, wherein  NR BH link between IAB-donor1 (i.e. parent node) and IAB-node, is mentioned & also, NR access link between IAB-node and UE, is mentioned, see page 3, under section 3.1, observation 1.1, wherein backhaul RACH supporting higher round trip time and link gain compared to access RACH, is mentioned, see page 5, under section 3.1.1, 7th para i.e. under observation 1.6, wherein access and backhaul links using the same time-frequency resources (which includes both the first type of timing advance indicator/NR backhaul link and second type of timing advance indicator/NR access link) for RACH transmission and network supporting higher distance in backhaul links, is mentioned and see page 6, section 3.2, 4th para i.e. under observation 2.1, BH (backhaul) measurements being based on specific transmissions of reference signals (which includes first type of timing advance indicator) with short/reduced periodicity, is mentioned, all of which is clearly equivalent to having ‘wherein, relative to the second type of timing ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first apparatus for wireless communication of Zhang et al. to have, relative to the second type of timing advance indicator, the first type of timing advance indicator being associated with a reduced periodicity, disclosed by 3GPP in order to provide an effective mechanism for providing both effective OTA synchronization and efficient timing alignment across multi-hop NR-IAB network and also to provide optimum resource allocation & coordination in the wireless communication system.
Zhang et al. and 3GPP are silent in teaching the above first apparatus for wireless communication comprising the second type of connection associated with a second group of wireless nodes of the network.
However, MAAREF et al. teach a first apparatus (see Abstract and Figures 1a/1b & 2b, CHD/CHD222/apparatus) for wireless communication comprising the second type of connection associated with a second group of wireless nodes of the network (see page 3, para [0034] wherein the CHD222/first apparatus/wireless node being operable over the complementary unlicensed spectrum/second type of connection to communicate with an MTC cluster 230/second group of wireless nodes, is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first apparatus for wireless communication of Zhang et al. and 3GPP to have the second type of 
Regarding claim 29, Zhang et al., 3GPP and MAAREF et al. all together teach the first apparatus of claim 28.
Zhang et al. further teach the first apparatus of claim 28, wherein the first type of timing advance indicator is a backhaul timing advance indicator and the first type of connection is a backhaul connection (see page 4, para [0071] wherein the relay node (RN)/first wireless node receiving an uplink timing adjustment command transmitted from the base station/second wireless node, wherein the uplink timing adjustment command/first type of timing advance indicator is a command by which the relay node adjusts the uplink transmission timing of the backhaul link/ first type of connection, is mentioned and also see para [0074]), and wherein the second type of timing advance indicator is an access timing advance indicator and the second type of connection is an access connection (see page 4, para [0072] wherein the relay node adjusting the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command/second type of timing advance indicator of the access link/second type of connection, is mentioned and also see para [0074]). 
Regarding claim 30, Zhang et al., 3GPP and MAAREF et al. all together teach the first apparatus of claim 28.

Regarding claim 31, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 1.
3GPP further teaches the method of claim 1, wherein the reduced periodicity is for a subcarrier spacing (see page 11, under section 3.3, 2nd para, wherein the accuracy of the over-the air synchronization using Uu interface depending on the frequency band and the subcarrier spacing of the reference signals, is mentioned and also see page 6, section 3.2, 4th para i.e. under observation 2.1, BH (backhaul) measurements being based on specific transmissions of reference signals (which includes first type of timing advance indicator) with short/reduced periodicity, is mentioned).
6.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No: 2013/0142106 A1) in view of 3GPP TSG RAN WG1 Meeting #93 (“Enhancements to support NR backhaul links”, R1-1807393, dated May, 2018) (herein after known as ‘3GPP”), further in view of MAAREF et al. (US Pub. No: 2016/0174205 A1) and further in view of WAN et al. (US Pub. No: 2015/0003427 A1).
Regarding claims 13 and 15, Zhang et al., 3GPP and MAAREF et al. all together teach the method of claim 11.
Zhang et al., 3GPP and MAAREF et al. all together yet are silent in teaching the method of claim 11, wherein the first wireless node is configured to report the round-trip time estimation to the second wireless node to enable the second wireless node to 
However, WAN et al. teach a method (see Abstract and Fig.5), wherein the first wireless node is configured to report the round-trip time estimation to the second wireless node to enable the second wireless node to configure another timing configuration of the second wireless node (see para [0057] wherein the fourth sending unit of station sending indication information of successful access to a physical random access channel to the terminal, where the indication information of successful access carries the round-trip transmission delay, so that the terminal adjusting a timing advance according to the round-trip transmission delay to make the adjusted timing advance completely compensate for the round-trip transmission delay, is mentioned) and wherein a report of the round-trip timing estimation is provided in connection with a request from the second wireless node (see paragraphs [0054] and [0057]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Zhang et al., 3GPP and MAAREF et al. to have the first wireless node being configured to report the round-trip time estimation to the second wireless node to enable the second wireless node to configure another timing configuration of the second wireless node and also to have a report of the round-trip timing estimation is provided in connection with a request from the second wireless node, disclosed by WAN et al. in order to provide an efficient mechanism of a terminal at a very long distance of more than 100 km from a base .
7.	Claims 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No: 2013/0142106 A1) in view of 3GPP TSG RAN WG1 Meeting #93 (“Enhancements to support NR backhaul links”, R1-1807393, dated May, 2018) (herein after known as ‘3GPP”), further in view of MAAREF et al. (US Pub. No: 2016/0174205 A1), further in view of WAN et al. (US Pub. No: 2015/0003427 A1) and further in view of Shekalim (US Pub. No: 2017/0279577 A1).
	Regarding claim 14, Zhang et al., 3GPP, MAAREF et al. and WAN et al. all together teach the method of claim 13.
	Zhang et al., 3GPP, MAAREF et al. and WAN et al. all together yet are silent in teaching the method of claim 13, wherein a report of the round-trip timing estimation is a media access control element message.
	However, Shekalim teach a method (see Abstract), wherein a report of the round-trip timing estimation is a media access control element message (see para [0038] wherein in wireless communications systems such as LTE, the TA 226/report of the round-trip timing estimation being a medium access control (MAC) control element (CE) that the signal source 208 uses to control transmission timings of the uplink communications signals 214(1)-214(N) at the client devices 222 to achieve timing synchronization, is mentioned and also the signal source 208 determining a round-trip propagation delay between the signal source 208 and any client device 222, based on the determined round-trip propagation delay, the signal source 208 assigning a 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Zhang et al., 3GPP, MAAREF et al. and WAN et al.  to have a report of the round-trip timing estimation being a media access control element message, disclosed by Shekalim in order to provide an efficient mechanism of assigning unique temporal delays to signal paths assigned to remote units in a wireless distribution system.
Regarding claims 16-18, Zhang et al., 3GPP, MAAREF et al. and WAN et al. all together teach the method of claim 13.
Zhang et al., 3GPP, MAAREF et al. and WAN et al. all together yet are silent in teaching the method of claim 13, wherein a report of the round-trip timing estimation is an aperiodic report, wherein a report of the round-trip timing estimation is a periodic report and wherein a report of the round-trip timing estimation is provided in connection with an explicit indication or an implicit indication. 
However, However, Shekalim teach a method (see Abstract), wherein a report of the round-trip timing estimation is an aperiodic report, wherein a report of the round-trip timing estimation is a periodic report and wherein a report of the round-trip timing estimation is provided in connection with an explicit indication or an implicit indication (see para [0038] wherein the signal source 208 determining a round-trip propagation delay between the signal source 208 and any client device 222, based on the determined round-trip propagation delay, the signal source 208 assigning a respective TA 226 to the client device 222 to accommodate for respective uplink propagation delay such as sounding reference signals (SRSs) (which can include aperiodic/periodic/implicit indication) to determine a round-trip propagation delay, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Zhang et al., 3GPP, MAAREF et al. and WAN et al. to have a report of the round-trip timing estimation being an aperiodic/periodic report and also to have a report of the round-trip timing estimation being provided in connection with an explicit/implicit indication,  disclosed by Shekalim in order to provide an efficient mechanism of assigning unique temporal delays to signal paths assigned to remote units in a wireless distribution system.
Allowable Subject Matter
8.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments with respect to amended independent claims 1, 20, 24 and 28 are moot under the new ground(s) of rejection made in view of 3GPP TSG RAN WG1 Meeting #93 (“Enhancements to support NR backhaul links”, R1-1807393, dated May, 2018) as presented in the current office action.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	TURTINEN et al. (US Pub. No: 2014/0355574 A1) disclose a method, in which the network control apparatus indicates a device-to-device timing advance value to a wireless device in wireless communication system.
	ZHANG et al. (US Pub. No: 2018/0132199 A1) disclose a method and nodes for wireless timing synchronization of a target node and a source node in wireless communication system.
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                                 	4/5/2021